Matter of Mee Yung Park v Lucente (2017 NY Slip Op 02425)





Matter of Mee Yung Park v Lucente


2017 NY Slip Op 02425


Decided on March 29, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2016-05983
 (Docket No. V-6920-16)

[*1]In the Matter of Mee Yung Park, appellant,
vAnthony Michael Lucente, respondent.


Mee Yung Park, Charlotte, NC, appellant pro se.

DECISION & ORDER
Appeal by the mother from an order of the Family Court, Suffolk County (Jeffrey Arlen Spinner, J.), dated May 23, 2016. The order denied the mother's petition for custody of the subject child and dismissed the proceeding.
ORDERED that the order is affirmed, without costs or disbursements.
The mother surrendered her parental rights to the subject child before she filed the instant custody petition. Thus, at the time she filed the instant petition, the mother was not a person entitled to seek custody of the child (see Matter of Adam S.,  287 AD2d 723, 724; Matter of Santosky v Roach,  161 AD2d 908, 908-909). Accordingly, the Family Court properly denied the petition and dismissed the proceeding (see Matter of Santosky v Roach,  161 AD2d at 908-909).
DILLON, J.P., ROMAN, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court